Citation Nr: 1040813	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  06-06 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, 
to include pes planus and plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1945 to July 1946, 
June 1947 to May 1950, and May 1956 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
reopening of the Veteran's claim for service connection for 
bilateral pes planus because new and material evidence had not 
been received.  

The case was originally before the Board in September 2009, at 
which time the Veteran's claim of entitlement to service 
connection for bilateral pes planus was reopened.  That decision 
then remanded that reopened claim for additional development.  
The case was returned to the Board in June 2010, at which time 
the claim was again remanded for further development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Unfortunately, the appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In the June 2010 remand, the Board instructed that the VA 
examiner respond to four specific questions.  However, the VA 
examiner's addendum opinion only addressed one of the questions 
that the Board posed.  Nor did the VA examiner address any of the 
significant salient facts that the Board purposely included in 
its Remand Order in order for the VA examiner to address and 
clarify on remand.  

Moreover, the examiner disregarded the salient facts the Board 
expressly asked him to address in order for the case to be 
properly adjudicated.  He stated that the other questions had 
been previously answered.  However, it is the Board's position, 
and not the examiner's, to determine the adequacy of the prior 
response.  In this case, the Board deemed it necessary to 
reiterate the questions, and the examiner should have followed 
the remand instructions and answered them.  

Accordingly, this case must be remanded again in order for its 
remand order to be properly complied with.  See Stegall v. West, 
11 Vet. App. 268 (1998) (A remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with the 
remand order).  

The Board refers the VA examiner's attention to the June 
2010 Board remand order for a statement of salient facts 
that it finds important and that should specifically be 
addressed in the opinion asked be rendered in the orders 
below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Arrange for another VA examiner with 
similar qualifications as the March 2010 VA 
examiner, other than the March 2010 VA 
examiner, to review the claims file in its 
entirety.  The examiner must indicate that 
the claims file was reviewed in conjunction 
with this request.  

Following review of those specified items, 
the VA examiner is asked to address the 
following:

(a)	Whether the Veteran's documented pes 
planus in July 1946 clearly and 
unmistakably pre-existed his entry into 
service?  The VA examiner should 
specifically cite facts, particularly 
those mentioned in the Board's June 
2010 Remand Order, and discuss those 
facts in his or her opinion as to 
whether the Veteran's bilateral pes 
planus was acquired or congenital in 
nature.

(b)	If the Veteran's bilateral pes planus 
pre-existed service, the examiner is 
instructed to opine as to whether the 
Veteran's pes planus clearly and 
unmistakably was aggravated beyond the 
normal progression of that disease 
during service, particularly as it 
relates to the Veteran's right foot 
injury in August 1961.

(c)	If pes planus is not found to have 
pre-existed the Veteran's service, the 
examiner is instructed to opine as to 
whether it is more likely, less likely, 
or at least as likely as not (50 
percent probability or greater) that 
the Veteran's bilateral pes planus is 
related to his military service.

(d)	The examiner is also asked to opine 
as to whether the Veteran's diagnosed 
plantar fasciitis is more likely, less 
likely, or at least as likely as not 
(50 percent probability or greater) 
related to his military service, 
including the Veteran's right foot 
injury in August 1961.

The examiner is specifically instructed that 
he or she must provide a rationale for any 
of the conclusions reached.  If the examiner 
opines that any of the above questions cannot 
be resolved without resorting to speculation, 
then a detailed medical explanation as to why 
this is so must be provided.

If the VA examiner determines that a new 
examination is necessary to adequately 
respond to the above questions, one should be 
scheduled.  

The Board asks that a different examiner 
than he who responded previously VA 
should be assigned to render another 
opinion as to this case.

2.  After the development requested above has 
been completed to the extent possible, the 
RO/AMC should again review the claim of 
service connection for a bilateral foot 
disorder, to include pes planus and plantar 
fasciitis.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative, if any, should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



